Abatement Order filed December 4, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-15-00910-CV
                                  ____________

      In the Interest of I.W. aka A.A.W. and I.W. aka J.A.W., Children


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-04849J


                              ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue The notice of appeal was
filed October 26, 2015. Appellant has established indigence or is presumed to be
indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10
days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1).
Portions of the record have been filed, but the portions, if any, prepared by Jill
Bartek have not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      On November 17, 2015, we ordered Jill Bartek to file the record on or
before December 1, 2015. No record has been filed. Because the reporter’s record
has not been filed timely in this accelerated appeal, we issue the following order:

      We direct the judge of the 313th District Court to immediately conduct a
hearing at which Jill Bartek, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for the failure to file the record; (b) to
establish a date certain when the reporter’s record will be filed, and (c) to make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare
a record, in the form of a reporter’s record, of the hearing. The judge shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court on or before December 14, 2015

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

                                   PER CURIAM